PER CURIAM.
This cause having been submitted on the briefs on file in the case of Simon Hagenauer v. Detroit Copper Min. Co. of Arizona, ante, p. 74, 124 Pac. 803, and the same questions being involved in this cause, on the authority of Hagenauer v. Detroit Copper Min. Co. of Arizona, just decided by this court, the judgment of the lower court in this cause, sustaining the special demurrer setting up the statute of limitations and dismissing the case, is reversed, with directions to overrule the special demurrer.